 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union, United Mine Workers ofAmerica; District 17, United Mine Workers ofAmerica; Local 750, United Mine Workers ofAmerica; Local 1582, United Mine Workers ofAmerica; Local 6572, United Mine Workers ofAmerica and Fletcher Mining Company. Cases9-CB-5555-1, 9-CP-268-1, 9-CB-5555-2, 9-CP-268-2, 9-CB-5555-3, 9-CP-268-3, 9-CB-5555-4, 9-CP-268-4, 9-CB-5555-5, and 9-CP-268-528 June 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 30 December 1983 Administrative LawJudge Marion C. Ladwig issued the attached deci-sion. The General Counsel filed exceptions and asupporting brief and the Respondent filed a brief inopposition thereto.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.i The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.The judge found that Local 6572's president, William Cline, had joinedthe picket line solely in his individual capacity and not as president ofLocal 6572. The judge based his finding on Cline's testimony that helived near the jobsite and that, while passing by on the strike's secondday to get some drinking water, he decided to join the pickets in sympa-thy. In adopting the judge's finding, we also rely on Cline's uncontro-verted testimony that Fletcher Mining's Kayford operation was outsideLocal 6572's geographical jurisdiction.Member Hunter, in agreeing with the conclusion that Local 6572 wasnot responsible for the picket violence, emphasizes that while normallyhe would apply the presumption that picketing by a high level union offi-cial is done in his official capacity, here the record indicates the contrary.Thus, in view of the fact that Local 6572 had no primary interest in thepicketing, and because there is no evidence that Cline carried any signsor otherwise identified Local 6572 with the picketing, Member Hunterfinds that the evidence is insufficient to establish that Cline was acting inhis capacity as a union agent.The judge also cited in support of his finding the fact that Local 6572never learned of Cline's involvement until it later received the unfairlabor practice charge. Contrary to the judge, we accord no weight tothis fact. It is well established that under the Act actual knowledge of anagent's activities is not a precondition for liability. See Carbon Fuel Co. v.Mine Workers, 444 U.S. 212 (1979).271 NLRB No. 9DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge.These cases were tried at Charleston, West Virginia,September 20-22, 1983.' The charges were filed by theCompany May 2, and the consolidated complaint wasissued June 7 and amended at the trial. A former unioncoal mining company began nonunion strip mining in anarea where many union coal miners were laid off. Unem-ployed union miners (most of them wearing masks toconceal their identity) blocked the entrance, madethreats, and destroyed company property.The primary issues are (a) whether a District 17 offi-cial made an implied threat to cause the Company trou-ble if it refused to sign the union wage agreement, and(b) whether the International, District 17, and threeUMW locals were responsible for the picketing and mis-conduct, violating Section 8(b)(1)(A) and Section8(b)(7)(C) of the National Labor Relations Act.On the entire record,2including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel, Respondent Unions,and the Company, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Company, a West Virginia corporation, prospectsand develops coal mine property, and repairs and trans-ports coal mining equipment from its facility in Winifred,West Virginia, where it annually performs servicesvalued over $50,000 to users that ship coal valued over$50,000 directly outside the State. I find that the Compa-ny is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act and thateach of the Respondent Unions is a labor organizationwithin the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. Picket Line ViolenceAbout 1978, when Fletcher Mining Company lastworked under United Mine Workers' National Bitumi-nous Coal Wage Agreement, the Company was a con-tract miner for Bethlehem Mines Corporation. Sincethen, the Company has worked nonunion, prospectingand developing coal mine property, and repairing andtransporting surface mine equipment.In 1982 the Company leased mineral rights at HowellHollow in the Kayford region of Cabin Creek, astaunchly union area where hundreds of laid-off UMWmembers were on recall panels. In October or Novem-ber, it began prospecting and developing the propertyfor strip mining about a mile from where it previouslyemployed UMW members under the wage agreement.I All dates are in 1983 unless otherwise indicated.2 By agreement of the parties, G.C. Exhs. 8C and IIA, B, and C andIt. Exhs. IA, B, C, and D are received in evidence.20 MINE WORKERS (FLETCHER MINING)In January Virgil Bach Jr., a UMW member who hadbeen laid off since November 1981, telephoned CompanyPresident Herman Fletcher. As Fletcher testified, Bach"asked me when I was going to start up there; was Igoing to hire the former employees of Bethlehem Mines;did I have to hire the former employees of BethlehemMines [on the recall panels]; when would I be haulingcoal; what I was doing up there."The Company was making road repairs, installingdrainage, and proving out the coal reserves and miningconditions. As President Fletcher testified, "We're upthere just trying to get this job ready. I don't have thesurface mine equipment to do the job with, and if I haveto go out here and buy all this equipment, I don't knowwhether I can raise the money." The Company wasunderfinanced even for doing this work. Ray Adkinson,one of the six employees, revealed at the trial, "I waspaid once or twice, during the time I was working";Fletcher had "told us he didn't have the money until wegot the job started." Fletcher denied that he had had anyintention of mining the property himself, but testified thethought had crossed his mind that if he did not get theprice he was asking "from a surface mining contractorthat had the equipment and expertise to do it, that Iwould take the job on." His prospecting permit permit-ted him to remove only 250 tons of coal from the prop-erty.On April 14, despite the lack of proper strip-miningequipment, the Company began mining coal-in viola-tion of state law for mining without the required permit.On April 14, 15, and 18, admitted agents of some ofthe Respondent Unions talked to President Fletcher andhis employees about working under a UMW wage agree-ment. Recognizing the Company's inability to pay theunion wages and benefits without the proper surfacemining equipment, all the employees opposed joining theUMW, and Fletcher refused to bargain without an elec-tion. The UMW had decided not to go to the expense ofan election campaign. (There were about 20 nonunionmines in District 17.)On Monday, April 25, violent mass picketing began.As the week progressed, the number of pickets increasedfrom about 15 to about 30. Unemployed UMW memberBach led the picketing. Others identified on the picketline that week were UMW members Clifford Cline, EarlStanley Jr. and Sr., and Bruce Buzzard. The remainingpickets-most of them wearing masks-were not identi-fied.The pickets blocked the entrance Monday and Tues-day of that week, and again Wednesday despite a statecourt injunction issued Tuesday against blocking or ob-structing the entrance, and against committing or threat-ening violence. On Thursday, when President Fletcherand three others pressed through the picket line in atruck, the pickets hit the truck with rocks, breaking thewindshield and door windows (a piece of glass gettinginto Fletcher's eye), flattening two tires with nails, anddoing about $800 worth of damage to the truck. OnFriday, state police opened the way. After the policeleft, however, some of the 30 or so pickets entered theproperty; burned a supply shed built on the bed of adump truck; broke out the headlights and windows ofanother dump truck; damaged an end loader (breakingout the windshield, tearing out the radiator, and cuttingwiring, hoses, and belts); damaged gauges, wiring, andbatteries on an air compressor; and did other damage, to-taling an estimated $5000 or $6000.On that Monday and Wednesday, pickets threatenedthe Company's employees with no nonunion work on theproperty, and on Monday, Tuesday, and Wednesday,said they knew where various employees lived, implyingharm to the employees at home. On Monday, one of thepickets knocked a camera from President Fletcher'shand, damaging it. Bach repeatedly asked Fletcher tosign a union contract.There was peaceful picketing the following week untilthe Company ceased mining, after removing a total of2448 tons of coal from the property. The Company wascited with violating WV Code 20-6-8F for removingmore than 250 tons (under the prospecting permit), andordered to "Immediately cease coal removal and beginreclaiming all disturbed areas. This includes backfilling;grading; and vegetation." (R.D. Exh. 1.)B. Responsibility of Respondent Unions1. Allegations and contentionsThe complaint alleges that UMW member Bach wasan "International Organizer" and that he and picketsCline, Stanley, and Buzzard were agents of RespondentUnions.The General Counsel failed to produce any evidencethat Bach was an International organizer, that any of theRespondent Unions either authorized or paid for his or-ganizing efforts, or that any of them authorized or en-couraged the picketing, or established or maintained thepicket line.The General Counsel contends, however, that the co-ercive picketing was "in the context of ...concertedactivity involving every level of the Mine Workers' or-ganization to bring about the common objective of a col-lective-bargaining agreement with Fletcher Mining," andthat "the only possible logical conclusion is that each ofthe Respondents are jointly responsible for the totality oftheir acts and conduct." The General Counsel also con-tends that there was sufficient "adoption and ratificationof Bach's conduct" to constitute him "an agent of atleast the District which was ...responsible for signingup coal operators" for the International, and that thiswas "sufficient to charge the District and the Interna-tional with responsibility for his conduct and knowledgeof other conduct on the picket line."The Company contends that each of the RespondentUnions "either engaged in the illegal activity, by playinga part in the coordinated effort" or "subsequently ratifiedthe illegal conduct."2. Respondent Unions' organizing activityIn January Donald Barnett, the International's organiz-ing coordinator in the Southeast Region, assigned one ofhis two organizers in District 17 to check on the Compa-ny's nonunion operation. He decided not to engage in anorganizing and election campaign.21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the first 3 working days after the Companybegan mining coal on April 14, several union officials re-quested President Fletcher to sign the UMW wageagreement.On April 14, District 17 Vice President HowardGreen went to the property and talked to Fletcher aboutsigning the agreement. Fletcher refused without an elec-tion. On April 15, Local 1582 Vice President JerryKerns went to observe the operation and Fletcher invit-ed him to talk to his employees. Kerns left when the em-ployees said they did not want to belong to the UMW.On April 14 or 15, District 17 President RaymondThompson sent a request for a meeting with Fletcherthrough Local 750 President Thomas Workman, wholived near the property. On April 15, Fletcher met withThompson and District 17 Executive Board MemberRobert Phalen in Thompson's office. Fletcher refused tosign an agreement unless his men voted for the Union,and invited the union officials to talk to his employees.On April 18, Thompson and Phalen, together with Dis-trict 17 Vice President Green, went to the property andtalked to the employees, with Fletcher present. The con-sensus was that the men did not want to be members ofthe Union.The evidence does not disclose that the union officialsinitiated any further efforts to persuade the Company tosign the wage agreement. As indicated above, neitherdoes the evidence disclose that any of the RespondentUnions authorized or encouraged the picketing thatbegan April 25.3. Asserted ratification of misconductOn April 25, the first day of the picket line violence,the Company sought a state court injunction againstpickets Bach, Stanley, and, by mistake, District 17 Exec-utive Board Member Phalen. A District 17 staff attorneyappeared at the hearing the next morning, representingPhalen and the two UMW members. (The staff counselregularly represents individual UMW members.) The in-junction was issued against Bach and Stanley, but notPhalen. After the hearing, Phalen talked to Bach aboutthe picketing, telling him, "I don't know who's on thepicket line up there, and I don't want to know, but I'lltell you this ...Judge Hey's already said there betternot be no violence up there," and if there is, "JudgeHey's going to come down pretty hard."On April 28, Phalen received a call from picket Bach,who told Phalen that, as far as he could see, there wasno violence on the picket line. Bach also said that he hadhad a conversation with President Fletcher, who wantedto meet at the District 17 office that afternoon concern-ing signing a contract. Phalen agreed to meet, butFletcher did not appear.On Friday evening, April 29, President Fletcher tele-phoned Phalen at his horne. Fletcher blamed the UMWfor what had happened to his property, and Phalenstated that that was "absolutely false" and that the Unionhad nothing to do with it. Fletcher threatened "to godown and burn the District 17 office ...with all thepeople in it." After a heated conversation, Fletcher askedfor a meeting. Phalen said, "Now, if you want to talk...in a right manner, I'll be glad to talk to you. Butyou talking like this, I'm not talking to you." The nextmorning, Fletcher told his employees that there was ameeting at the union hall to see if they could work some-thing out with the Union, and invited the employees togo with him.In the unsuccessful April 30 bargaining session, therewere three District 17 officials and one International offi-cial. They were District President Thompson, VicePresident Green, and Executive Board Member Phalenand International Organizing Coordinator Barnett. Theymet with Company President Fletcher and three employ-ees, Delbert Curry, Ron Javins, and Melvin Pilbeam.They discussed royalty payments, pension funds, thewaiving of union dues for 4 months, mining conditions,the cost sheet that Fletcher and his employees had pre-pared the evening before, and whether the Companycould afford operating under the UMW wage agreement.When a vote was mentioned, as employee Curry re-called, Barnett stated they never intended to have anelection or to organize that area. When Fletcher com-plained about pickets on his property, as Thompson cre-dibly testified, "We told him definitely that the Districtand International were not on an organizing drive,""[wle were not participating in it," and that "he askedfor this meeting, we come to it on his request."President Fletcher claimed at one point in the meetingthat in his April 15 conference with District 17 officialsThompson and Phalen, Thompson made a statement thatif Fletcher would sign a contract, Thompson would givehim "protection." Thompson vigorously protested. As hecredibly testified, "I told him no way did I tell him thatI'd give any man protection. I made a statement that Iwould only give security to ...his employees." Phalenalso protested: "No, sir, that wasn't what was said. Theword 'protection' was never mentioned." Phalen recalledthat Thompson had stated, as benefits of a union agree-ment, "a stable work force and job security."Fletcher did not deny Thompson's and Phalen's testi-mony that at this April 30 meeting they disputed hisclaim that Thompson had used the word "protection" intheir April 15 conference. (Fletcher claimed in his earliertestimony at the trial that on April 15 Thompson "saidthey didn't want no trouble up there," and that when heasked Thompson what they offered the Company if hesigned the contract, Thompson said, "I'll provide youwith protection.") According to Fletcher, Thompsonsaid at the April 30 meeting "he would like for me tosign the contract and not have any more trouble upthere." He also claimed that when he asked "if I signedthe contract, what would he do for me?" Phalen "said hewould provide me security .... Call the pickets off...stop the picketing," and "would send the word upCabin Creek that I'd signed the contract that afternoon."I find this testimony, as well as that of employee Pil-beam on the subject, is largely fabricated. (By their de-meanor on the stand when testifying about the April 30meeting, both Fletcher and Pilbeam appeared less thancandid.) No other witness corroborated the claim thatThompson mentioned avoiding "any more trouble upthere." Employee Curry (who impressed me as being anhonest, forthright witness) recalled Phalen's using the22 MINE WORKERS (FLETCHER MINING)words "stable work force, security and no picketing."(Of course, there would be no picketing if Fletcher oranybody else notified the unemployed pickets thatFletcher had signed the UMW wage agreement. Curryalso recalled that the words "stable work force and secu-rity" were used when Thompson, Green, and Phalen vis-ited the jobsite April 18.)Thompson (who also appeared to be a trustworthywitness) credibly testified that he referred to "securityfor [Fletcher's] employees" at both the April 15 and 30meetings, telling Fletcher, "I thought he ought tobecome signatory to the contract so that the people upthere would have security on that property." He credi-bly denied making any statements about signing a con-tract to end trouble, or connecting the trouble at theCompany with signing the contract. Phalen recalledusing the words "stable work force and job security"and credibly denied making any statements regardingsending word that the pickets would be called off, oranything of that nature.I therefore find that the credible evidence fails to sup-port the allegation in the complaint that on April 15Thompson impliedly threatened to cause the Companytrouble if it refused to cede to the demands that it exe-cute a collective-bargaining agreement.4. Concluding findingsIt is clear that none of the Respondent Unions actedillegally during the first 3 w\orking days after surfacemining began on the site April 14. Union officials con-tacted Company President Fletcher and the employees,seeking support by the employees and requesting Fletch-er to sign the UMW wage agreement. When these effortsfailed, the union officials ceased the organizing efforts.The evidence does not disclose that they initiated anyfurther efforts to persuade the Company to sign thewage agreement.The real question in this proceeding is whether any ofthe Respondent Unions were responsible for the masspicketing and violence during the week of April 25-29when unemployed union miners blocked the entrance,made threats, and destroyed company property.The recent decision in Feather v. Mine Workers, 711F.2d 530, 539 (3d Cir. 1983), gives the well-establishedlegal standard for determining responsibility.To be held liable for the actions of individuals, aunion must be shown to have "instigated, support-ed, ratified or encouraged" the particular activitiesin question [citing Kerry Coal Co. v. Mine Workers,637 F.2d 957, 963 (3d Cir. 1981), cert. denied 454U.S. 823 (1981), and Carbon Fuel Co. v. Mine Work-ers, 444 U.S. 212 (1979)] .... In addition, whendamages are claimed against an international union,a district, and a local, the plaintiff must make a sep-arate showing of agency for each defendant.In the absence of evidence that the Respondent Unions"instigated, supported ... or encouraged" the violentpicketing, the issue is whether any of them "ratified" thepicketing.International. It is clear that the participation of Inter-national Organizing Coordinator Barnett in the April 30bargaining session did not constitute ratification of theunlawful picketing. The meeting was initiated by Compa-ny President Fletcher, not by any of the RespondentUnions. The International's participation in or responsi-bility for the picketing was disavowed during the meet-ing. Barnett emphasized that the International was notorganizing or carrying on an election campaign in thearea. I find that the International did not ratify the pick-ets' unlawful conduct.District 17. District Executive Board Member Phalendisavowed the District's responsibility for the picket lineconduct both on Friday evening, April 29, when Fletch-er requested the April 30 meeting, and during the April30 meeting. I find that the District did not ratify thepicketing misconduct by (a) the District officials partici-pating in this bargaining session with Fletcher atFletcher's request; (b) Phalen agreeing on April 28 tomeet with Fletcher when Fletcher made the requestthrough picket Bach; (c) the representation of two of theUMW member pickets (as well as the erroneouslycharged Phalen) by District staff counsel at the injunc-tion hearing (in view of regular representation of individ-ual UMW members by the staff counsel); and (d) Pha-len's cautioning picket Bach after the hearing against anyviolence on the picket line.Local 750. Local 750 President Workman merely re-layed District President Thompson's request for a meet-ing with Fletcher. This occurred about 10 days beforethe violent picketing began. There is no evidence thatthe local ratified the picketing misconduct.Local 1582. Local 1582 Vice President Kerns went tothe jobsite April 15 and talked to Fletcher and the em-ployees about the UMW. There is no evidence that thelocal ratified the strike misconduct that began April 25.Local 6572. This is a small local, with about 100 em-ployed members and about 150 or more members laidoff. William Cline, who lives near the Company's jobsite,is paid $100 a month to serve as the Local 6572 presi-dent. He has never done any organizing as the local'spresident.Cline passes the jobsite on the way to get drinkingwater. On April 26, the second day of the strike, he sawthe laid-off UMW members on the picket line and joinedthem in sympathy. The local did not learn of his involve-ment until it received notice of the charge filed againstit.Under the circumstances, I find that Cline joined thepickets solely in his individual capacity and that Local6572 did nothing to instigate, support, ratify, or encour-age the violent picketing.Accordingly, I find that none of the pickets wereagents of any of the Respondent Unions and that none ofthe Respondent Unions were responsible for the unlawfulpicketing that occurred from April 25 to 29. I thereforefind that the allegations in the complaint that the Re-spondent Unions violated Section 8(b)(7)(C) and Section8(b)(l)(A) must be dismissed.23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW ORDERThe Respondent Unions did not commit any unfairlabor practices affecting commerce within the meaningof Section 8(b)(7)(C) and Section 8(b)(IXA) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edsThe complaint is dismissed.I If no exceptions are filed a provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poens.24